United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 29, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-60083
                         Summary Calendar



MATTIE L. BROWN,

                                    Plaintiff-Appellant,

versus

JO ANNE B. BARNHART,
COMMISSIONER OF SOCIAL SECURITY,

                                    Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 4:01-CV-98-LS
                      --------------------

Before BENAVIDES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     Mattie L. Brown appeals from the district court's judgment

affirming the Commissioner of Social Security's denial of

disability benefits.   She argues that the Administrative Law

Judge's ("ALJ") decision was contrary to the overwhelming weight

of the evidence and that the ALJ erroneously assessed her

credibility.   She also argues that the ALJ failed to consider and

make findings concerning her subjective complaints of pain.

After reviewing the briefs and the record, we conclude that the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-60083
                               -2-

ALJ applied the correct legal standard and that the decision was

supported by substantial evidence.   See Newton v. Apfel, 209 F.3d

448, 455-56 (5th Cir. 2000); Greenspan v. Shalala, 38 F.3d 232,

237 (5th Cir. 1994).

     Brown argues that her case should be reversed based on

Lovelace v. Bowen, 813 F.2d 55 (5th Cir. 1987), because she

cannot afford medical treatment for her condition.   In addition

to being inadequately briefed, this issue was not raised in the

district court, and we decline to consider it.   See Castillo v.

Barnhart, 325 F.3d 550, 553 (5th Cir. 2003); Yohey v. Collins,

985 F.2d 222, 224-25 (5th Cir. 1993).

     AFFIRMED.